Case 8:20-cr-00160-CEH-TGW Document 53 Filed 08/18/20 Page 1 of 3 PageID 118




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA, :

      v.                          :    Case No.: 8:20-CR-160-T-36 TGW

ANTONIO MARROQUIN        :
          Defendant.
_________________________/


            UNOPPOSED MOTION TO MODIFY CONDITIONS OF BAIL


      Defendant Antonio Marroquin, by and through the undersigned

defense counsel, and unopposed by counsel for the United States,

does hereby respectfully request that this Honorable Court modify

the   previously     entered      Order   of   pre-trial   detention,    and    in

support, states as follows:

      1.    On April 24th, 2020, the Defendant appeared before this

Honorable Court for his initial appearance arising from a criminal

complaint    and    arrest     for    allegedly   committing   conspiracy      to

possess    with    intent    to   distribute    five   kilograms   or   more   of

cocaine.     The     government       sought   pre-trial   detention    and    the

defense chose not to object at that time but reserved the right to

re-address the issue if circumstances changed.             Circumstances have

changed.

      2.    While incarcerated at the Pinellas County Jail, the

Defendant became ill and has been diagnosed as being infected by
Case 8:20-cr-00160-CEH-TGW Document 53 Filed 08/18/20 Page 2 of 3 PageID 119




the    coronavirus.             He   is     presently     on    a     ventilator         and    in   a

medically induced coma at the Northside Hospital.

        3.        Hopefully, Mr. Marroquin will recover                          to the degree

where        he    can    visit      with    his     family.         The       defense    request,

contingent on hospital rules, that the conditions of release allow

visitation by his wife, his mother and his children. When the

Defendant recovers to a point where he can be released from the

hospital, he will again be placed on pre-trial detention and

transported back to the Pinellas County Jail.

        4.         While recovering in the hospital, the Defendant will

wear    an        electronic      monitoring        device      (assuming          it    will    not

interfere         with    the     medical     equipment         at    the       hospital).           In

addition, the Defendant’s wife, Alma Marroquin, will serve as a

“custodian” for the Defendant and sign a $50,000.00 signature

bond.

        5.        Counsel      for   David     Loyde      has    no        objection      to    this

request.

        6.        Government counsel has no objection to this request.

        WHEREFORE        Defendant        Antonio    Marroquin         hereby       respectfully

requests that this Honorable Court Modify is conditions of bail as

outlined above and, at the appropriate time agreed to by both

parties,          put    the    Defendant      on    an     electronic           monitor,      allow

visitation         by    his    family      and     Order    his      return       to    pre-trial

detention upon his release from the hospital.                              .
Case 8:20-cr-00160-CEH-TGW Document 53 Filed 08/18/20 Page 3 of 3 PageID 120




                                        S/ Stephen M. Crawford
                                        STEPHEN M. CRAWFORD, ESQUIRE
                                        Florida Bar # 309613
                                        600 S. Magnolia Ave., #275
                                        Tampa, Florida 33606
                                        (813) 251-2273
                                        Attorney for Defendant
                                        stephen_crawford@msn.com

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 18, 2020, I electronically
filed the foregoing with the Clerk of the Court by using the
CM/ECF system which will send a notice of electronic filing to the
following:
AUSA Randy Leonard
United States Attorney’s Office
400 N. Tampa Street, Suite 3200
Tampa, Florida 33602

Courtney Benson, Esquire
                                        S/ Stephen M. Crawford
                                        Stephen M. Crawford, Esquire
